DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a fiber distribution terminal with the claimed chassis, adapters and splice tray mounting arrangements in combination with either:
a splice tray and an optical cable including a plurality of optical fibers having first ends terminated at optical fiber connectors and second ends that are unterminated, the optical fiber connectors being received at the internal-facing ports of the optical adapters, at least some of the unterminated ends being received at the splice tray, or
adapters carried by cassettes wherein the cassettes are disposed at a front of the chassis and the splice tray mounting arrangement is disposed at a rear of the chassis, or
wherein the splice tray mounting location includes mounting structure configured to separately receive each splice tray so that the splice trays are independently movable relative to the splice tray mounting arrangement wherein the splice trays independently pivot relative to each other at the mounting structure, or

in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883